1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
10                                  AT SEATTLE
11

12   CLOANTO CORPORATION, a Nevada                No. 2:18-cv-00381-RSM
     corporation; AMIGA, INC., a Delaware         (consolidated with 2:18-cv-0535)
13   corporation; ITEC, LLC, a New York limited
     liability company; AMINO DEVELOPMENT         STIPULATED MOTION AND ORDER
14   CORPORATION, a Washington corporation        TO EXTEND DEADLINE TO RESPOND
                                                  TO COURT’S ORDER TO SHOW
15
                            Plaintiffs,           CAUSE
16         vs.

17   HYPERION ENTERTAINMENT C.V.B.A.,
18                          Defendant.
19
     HYPERION ENTERTAINMENT C.V.B.A.,
20
                           Counterclaim
21                         Plaintiff,
           vs.
22

23   CLOANTO CORPORATION, a Nevada
     corporation; AMIGA, INC., a Delaware
24   corporation; ITEC, LLC, a New York limited
     liability company; AMINO DEVELOPMENT
25   CORPORATION, a Washington corporation
26
                           Counter-Defendants.
27
     STIPULATED MOTION AND ORDER TO EXTEND          LEE & HAYES, P.C.
     DEADLINE TO RESPOND TO COURT’S ORDER TO        701 Pike Street, Suite 1600
                                                    Seattle, Washington 98101
     SHOW CAUSE                                     Telephone: (206) 315-4001 Fax: (206) 315-4004
     2:18-cv-00381-RSM
1              Plaintiffs/Counter-Defendants Cloanto Corporation (“Cloanto”), Amiga, Inc., Amino
2    Development Corporation, and ITEC, LLC together with Defendant/Counterclaim Plaintiff
3    Hyperion Entertainment C.V.B.A. (“Hyperion”), pursuant to LCR 7(d)(1) and LCR 10(g), jointly
4    move the Court for an order extending the parties’ respective responses to the Court’s Order to
5    Show Cause (Dkt. #83) by one-week to Friday, February 7, 2020.1
6              Business representatives of Hyperion, Cloanto, and C-A Acquisitions, Inc. have been
7    engaged in several days of intensive face-to-face settlement discussions in Europe geared toward a
8    global resolution of all claims, including the claims alleged in Case No. 19-cv-00683-RSM.
9    Hyperion, Cloanto, and C-A Acquisitions, Inc. are finalizing changes to a negotiated term sheet,
10   which they anticipate will soon be executed.
11             The Parties’ joint request is not sought for purposes of delay. Rather, because it is likely
12   the Parties will soon resolve this case and Case No. 19-cv-00683-RSM, the Parties believe a short
13   one-week extension to respond to the Court’s Order is necessary, if a settlement is not reached by
14   then, to conserve judicial economy and promote efficiencies.
15             As such, the Parties respectfully request the Court extend the date of the Parties’ respective
16   responses to Friday, February 7, 2020.
17             Respectfully submitted this 31st day of January, 2020.
18

19       By: s/ Gordon E.R. Troy                          By: s/ Robert J. Carlson
         Gordon E. R. Troy                                Robert J. Carlson, WSBA 18455
20       Pro Hac Vice                                     Lee & Hayes, PC
21       Gordon E. R. Troy, PC                            701 Pike Street, Ste. 1600
         5203 Shelurne Road                               Seattle, WA 98101
22       Shelburne, VT 05482                              Tel.: (206) 315-4001
         Tel.: (802) 881-0640                             Fax: (509) 323-8979
23       Fax: (610) 588-1962                              Bob@leehayes.com
         gtroy@webtm.com
24

25       and                                              and

26
     1
         Plaintiffs/Counter-Defendants and Hyperion are collectively referred to as the “Parties”.
27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND                 LEE & HAYES, P.C.
     RELATED DEADLINES - 1                                      701 Pike Street, Suite 1600
                                                                Seattle, Washington 98101
     2:18-cv-00381-RSM                                          Telephone: (206) 315-4001 Fax: (206) 315-4004
1
     By: s/ Michael G. Atkins                      By: s/ Sarah E. Elsden
2    Michael G. Atkins, WSBA# 26026Atkins          Sarah E. Elsden, WSBA 51158
     Intellectual Property, PLLC                   Rhett V. Barney, WSBA 44764
3    113 Cherry Street #18483                      Lee & Hayes, PC
     Seattle, WA 98104-2205                        601 W. Riverside Ave., Ste. 1400
4    Tel.: (206) 628-0983                          Spokane, WA 99201
     Fax: (206) 299-3701                           Tel.: (509) 324-9256
5
     mike@atkinsip.com                             Fax: (509) 323-8979
6                                                  Sarah.Elsden@leehayes.com
     Attorneys for Cloanto Corporation, Amiga,     RhettB@leehayes.com
7    Inc., Itec, LLC, and Amino Development
     Corporation                                   Attorneys for Hyperion Entertainment
8                                                  C.V.B.A.
9

10
     SO ORDERED this 31st day of January 2020.
11

12

13
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND TRIAL DATE AND         LEE & HAYES, P.C.
     RELATED DEADLINES - 2                              701 Pike Street, Suite 1600
                                                        Seattle, Washington 98101
     2:18-cv-00381-RSM                                  Telephone: (206) 315-4001 Fax: (206) 315-4004
